Title: From Alexander Hamilton to Elizabeth Hamilton, [11 September 1790]
From: Hamilton, Alexander
To: Hamilton, Elizabeth


[New York, September 11, 1790]
The Albany post is arrived and not a line from my dear Betsey; though I have reason to believe she must have arrived before the departure of the Post. This is a disappointment to me, as I was anxious to learn how she & my Children got up & how they were.
I wrote you a day or two since by a Vessel & shall write you again by the Wednesday’s post when I will tell you decidedly whether I can come up or not & when.
I am in good health and in all respects as well as I can be without my very dear family—But there is a sad blank in their absence. I however reconcile myself to it; convinced that you will receive benefit by it and you know how precious your health is to me.
Adieu My Angel take care of yourself & think always of Your Affectionate
A.H.
New York Sepr 11th 1790
Mrs Hamilton
